Citation Nr: 0843673	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-35 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for disc herniation at L4-
5. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1989 to March 
1993.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Boston, 
Massachusetts, VA Regional Office (RO).  

The appellant testified before the undersigned Veterans Law 
Judge at a travel Board hearing in October 2008.  A 
transcript of the hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that his disc herniation at L4-5 is 
related to service.  More specifically, he contends that his 
back disability is directly due to a documented in-service 
motor vehicle accident in 1989 or due to his service-
connected disability of the left hip and left thigh as a 
result of that accident.  The Board notes that a February 
2006 rating decision reflects that, in addition to the 
service-connected status post removal of fascia lata tendon 
with a history of bursitis in the left hip and a left thigh 
scar with persistent pain syndrome, post fascia lata removal, 
service connection has also been established for left 
shoulder chronic pain and tendonitis, status post left 
scapular stabilization with pectoralis major transfer and 
tensor fascia lata graft, also related to the in-service 
motor vehicle accident.  At the hearing, the appellant 
testified that the surgery on his left leg following the 
accident affected his gait, resulting in lower back pain.  
Transcript at 4 (2008).  

The Board notes that except as provided in 38 C.F.R. § 
3.300(c), disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, in order to warrant service connection on a secondary 
basis for a back disability, the evidence must show that the 
appellant's service-connected disability either caused or 
aggravated the back disability. 

On VA examination in November 2005, the examiner noted that 
magnetic resonance imaging (MRI) in February 2005 showed a 
disc herniation, adding that post-operative left thigh pain 
was not the cause of the herniated disc.  An opinion in 
regard to whether a back disability is caused or aggravated 
by service-connected disability is not of record, and the 
Board finds that further development is necessary in order to 
make a determination in this case. 

The Board notes that at the hearing, the appellant stated 
that he receives treatment for his back at a private 
facility.  Transcript at 4 (2008).  These records have not 
been associated the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA examination.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion as to 
whether it is at least as likely as not 
that any identified back disorder is 
related to service or service-connected 
disability, or otherwise related to 
service.  A complete rationale should 
accompany all opinions provided.  

2.  The AOJ should request that the 
veteran complete and return a VA Form 21- 
4142, Authorization and Consent to Release 
Information, in order to obtain relevant 
treatment records from all health care 
providers.  If any requested records are 
unavailable, or the search for them 
otherwise yields negative results, such 
should be documented in the claims file.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

